Title: To Thomas Jefferson from Henry Dearborn, 18 March 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir,
                            
                     War DepartmentMarch 18. 1807
                        
                        I have the honor of proposing for your approbation Sterling Everitt of North Carolina, Alpheus Roberts & George W. Hight of New Hampshire, Sylvanus Thayer of Massachusetts, Edward D. Russy of New York, John Reed Oliver G. Barton, Milo Mason, Minor Huntington, Heman Fay, Amariah Chandler & Joseph Hermon of Vermont as Cadets in the Regiment of Artillerists.
                  Accept Sir assurances of my high respect and consideration.
                        
                            H Dearborn
                     
                        
                    